                 Case 2:18-cv-00525-RSL Document 211 Filed 03/25/21 Page 1 of 8




 1                                                                                   The Honorable Robert S. Lasnik
 2

 3

 4                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 5                                           AT SEATTLE
 6

 7        ADRIENNE BENSON and MARY                                   Case No. 18-cv-00525-RSL
          SIMONSON, individually and on behalf of all
 8        others similarly situated,
                                                                     MOTION TO COMPEL
 9                                                                   PRODUCTION OF DOCUMENTS
                                  Plaintiffs,                        RESPONSIVE TO PLAINTIFFS’
10                                                                   RFP NO. 14
          v.
11
          DOUBLEDOWN INTERACTIVE, LLC, a                             NOTING DATE: April 9, 2021
12        Washington limited liability company, and
          INTERNATIONAL GAME TECHNOLOGY,
13        a Nevada corporation,
14                                 Defendants.
15

16   I.        Introduction
17             Plaintiffs Adrienne Benson and Mary Simonson served Defendant DoubleDown with

18   their First Set of Requests for Production of documents in May 2020. See Declaration of Todd

19   Logan (“Logan Decl.”) ¶ 3; Ex. 1. To this day, DoubleDown has produced one (1) responsive

20   document: DDI_00000001.1 See Logan Decl. ¶ 4; Dkt. 126 at 9 (order compelling production).

21   Aside from that court-compelled production, DoubleDown has steadfastly refused to comply

22   with its discovery obligations. This motion, which asks the Court to compel DoubleDown to

23   produce documents responsive to a single RFP (No. 14), represents the first step toward bringing

24   DoubleDown into compliance with its discovery obligations under the Local Rules and the

25   Federal Rules of Civil Procedure. The Court should grant this motion.

26   1
              By contrast, Plaintiffs long ago produced the universe of potentially relevant documents in their possession.
     See Dkt. 190 at 1. (And to confirm the Court’s stated assumption, see Dkt. 206 at 3, Plaintiffs did in fact timely
27   produce all non-privileged documents responsive to the supplemental search terms DoubleDown provided.)


         MOTION TO COMPEL                                                                      E DELSON PC
                                                                              350 N LaSalle Street, 14th Floor, Chicago, IL 60654
         CASE NO. 18-CV-525-RSL - 1                                                Tel: 312 589 6370 • Fax: 312 589 6378
Case 2:18-cv-00525-RSL Document 211 Filed 03/25/21 Page 2 of 8
Case 2:18-cv-00525-RSL Document 211 Filed 03/25/21 Page 3 of 8
              Case 2:18-cv-00525-RSL Document 211 Filed 03/25/21 Page 4 of 8




 1      C. Efforts to Reach an Informal Agreement Absent Motion Practice

 2          Pursuant to LCR 37(a)(1) and Fed. R. Civ. P. 37, the undersigned counsel certifies that

 3   Plaintiffs have in good faith conferred with DoubleDown in an effort to resolve the dispute

 4   without court action. Among other efforts, on March 25, 2021, Todd Logan (for Plaintiffs),

 5   Jaime Drozd Allen (for DoubleDown), and William M. Gantz (for IGT) met and conferred by

 6   telephone in an effort to reach an agreement regarding Plaintiffs’ RFP Nos. 14, 15, 22, and 26.

 7   Despite good faith, substantive discussions between the Parties, no agreement could be reached.

 8          To provide the Court additional visibility into Plaintiffs’ efforts to resolve this dispute

 9   absent court intervention, Plaintiffs offer the following facts, each of which is sworn to in the

10   attached Logan Declaration.

11      •   On March 11, 2021, Plaintiffs informed DoubleDown via email that Plaintiffs intended to
            take DoubleDown’s 30(b)(6) deposition as well as depositions of Alex Entrikin and Jude
12          Cooper (two of the custodians Plaintiffs identified for RFP No. 14) in mid-to-late April.
            In that same email, Plaintiffs informed DoubleDown that Plaintiffs intended to move for
13          summary judgment. Finally, Plaintiffs provided their positions as to DoubleDown’s
            objections to RFP No. 14: “the Request is relevant, proportionate, and appropriately
14          tailored. Unless DoubleDown agrees to promptly complete production, we intend to
            move to compel on the Request, as drafted.”
15
        •   On March 16, 2021, DoubleDown provided alternative dates for the deposition of Alex
16          Entrikin and Jude Cooper (again, two of the custodians Plaintiffs identified for RFP No.
            14). Plaintiffs accepted those dates, and those depositions are now set for April 29 and
17          May 4. On March 17, 2021, Plaintiffs noticed DoubleDown’s Rule 30(b)(6) deposition
            for April 22, 2021.
18
        •   On March 16, 2021, in the same email described above, DoubleDown represented that
19          DoubleDown would “propose custodians and search terms for collecting documents
            responsive to RFP Nos. 14 and 26 by one week from today.” DoubleDown did not
20          provide a date for production, stating only that it would “send [] an estimated production
            date as soon as we have one.”
21
        •   Later on March 16, 2021, Plaintiffs responded that “[T]here is no basis for DoubleDown
22          to propose search terms or custodians responsive on RFP No. 14. We already did so.
            Let’s plan to discuss RFP No. 14 on Thursday’s call as well, as we intend to file a motion
23          to compel.”
24
        •   On March 17, 2021, DoubleDown stated that it was “not prepared to meet and confer on
25          Thursday” regarding RFP No. 14. In that same email, DoubleDown reneged on its
            previous promise to identify search terms and custodians within a week, retreating to a
26          position that DoubleDown would “respond with Double Down’s proposal” for custodians
            and search terms by April 9. Again, DoubleDown did not provide a date for production.
27

      MOTION TO COMPEL                                                               E DELSON PC
                                                                    350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NO. 18-CV-525-RSL - 4                                         Tel: 312 589 6370 • Fax: 312 589 6378
                 Case 2:18-cv-00525-RSL Document 211 Filed 03/25/21 Page 5 of 8



            •   Later on March 17, 2021, Plaintiffs responded that “there’s no basis for DoubleDown to
 1              propose search terms or custodians on this request. We’ve provided them already; they
                just need to be run; and we intend to obtain these documents promptly for our planned
 2              schedule of depositions in April. Consequently, we'll be asking to discuss RFP No. 14 on
                tomorrow’s call. I understand you may refuse to discuss, in which case we’ll consider the
 3              issue ripe for the Court.” DoubleDown in fact refused to discuss RFP No. 14 on the
                March 18, 2021 call.
 4
            •   On March 22, 2021, DoubleDown again declined, in an email, to run Plaintiffs’ requested
 5              search terms and custodians for RFP No. 14, and again declined to provide a date for
                production.
 6
            •   Later on March 22, 2021, Plaintiffs wrote to DoubleDown, explaining the positions
 7              Plaintiffs would take on a March 25, 2021 telephonic meet and confer: “Please (i)
                confirm that DoubleDown will run the search terms we provided against the list of
 8              custodians we provided, and (ii) confirm that DoubleDown will substantially complete
                production of responsive (non-privileged) documents by no later than April 26, 2021.
 9              (That is three weeks after DoubleDown's opposition brief is due, and nearly seven weeks
                after my March 11 email.).”
10
            •   During the March 25, 2021 telephonic meet and confer, DoubleDown again declined to
11              agree to run the search terms and custodians provided by Plaintiffs, and again declined to
                provide a date certain for production.
12

13   Logan Decl. ¶¶ 6-14.

14   III.       Argument

15              Plaintiffs ask the Court to compel DoubleDown to complete production of documents

16   responsive to RFP No. 14 within seven (7) days. Responsive documents are likely to be relevant

17   to—and, moreover, extremely probative of—Plaintiffs’ claims that DoubleDown’s operation of

18   social casinos from within Washington constitutes an ongoing violation of the Washington

19   Consumer Protection Act. See, e.g., Dkt. 41 ¶ 66; Dkt. 209 at 11 (summarizing Plaintiffs’ claims

20   that DoubleDown Casino is “noxious and against public policy” in Washington). Plaintiffs have

21   noticed the depositions of Alex Entrikin and Jude Cooper for April 29 and May 4, respectively.

22   RFP No. 14 directly requests relevant documents from these individuals as custodians, and

23   Plaintiffs need responsive documents in order to prepare for and conduct their depositions.

24   Further, Plaintiffs intend to use responsive documents—in addition to testimony from Entrikin,

25   Cooper, and additional depositions slated for May—in support of a summary judgment motion

26   Plaintiffs presently anticipate filing shortly upon the Court’s resolution of the pending

27   certification and injunction motion.


      MOTION TO COMPEL                                                                E DELSON PC
                                                                     350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NO. 18-CV-525-RSL - 5                                          Tel: 312 589 6370 • Fax: 312 589 6378
              Case 2:18-cv-00525-RSL Document 211 Filed 03/25/21 Page 6 of 8




 1          Because responsive documents are highly likely to be relevant to Plaintiffs’ CPA claims,

 2   and are specifically relevant both to the already-noticed depositions and the anticipated motion

 3   practice, DoubleDown’s burden is to show that RFP No. 14 is improper. Yohannes v. Olympic

 4   Collection Inc., No. 17-cv-509, 2019 WL 3974544, at *1 (W.D. Wash. Aug. 22, 2019) (Lasnik,

 5   J.) (“The party who resists discovery has the burden to show that discovery should not be

 6   allowed, and has the burden of clarifying, explaining, and supporting its objections.”).

 7   DoubleDown’s objections—largely boilerplate—come nowhere close to meeting that burden.

 8          Plaintiffs’ request is relevant and proportional to the needs of this proposed nationwide,

 9   multi-billion dollar class action. See Ex. 2 at 13. There is nothing “overbroad” or “unduly

10   burdensome” about running a pre-selected list of search terms against a pre-selected group of

11   custodians where those terms and lists are targeted to relevant information. See id.

12   DoubleDown’s trifles about statutes of limitations and specific games are both incorrect (because

13   any documents DoubleDown has created since its 2011 founding, about any of its games, are

14   relevant to DoubleDown’s knowledge of the public impact of its social casinos) and immaterial

15   (because DoubleDown has not actually agreed to produce any documents with regard to any

16   games). See id. at 12-13. DoubleDown’s ESI objections are moot because the Parties long ago

17   entered into an ESI Agreement. See id. at 13. There is nothing “misleading” or

18   “mischaracterizing” about the term Life Events Phrases, given that the definition is simply a list

19   of search terms. And there is no basis for DoubleDown to “consider” (or, for that matter,

20   propose) search terms for RFP No. 14; Plaintiffs already provided the appropriate search terms

21   and the appropriate custodians for this request. DoubleDown simply needs to run them.

22          Amongst these various objections, DoubleDown’s only quasi-substantive response to

23   RFP No. 14 (buried on lines 17-18 of DoubleDown’s objections to the RFP) is that: “Double

24   Down responds that it does not believe it is in possession of any responsive documents.” See id.

25   at 14, lines 8-9. But DoubleDown’s subjective belief that no responsive documents are likely to

26   exist is no substitute for actually conducting these reasonable searches. To the extent

27   DoubleDown’s claim is true, then it is difficult to see why DoubleDown has so vigorously

      MOTION TO COMPEL                                                              E DELSON PC
                                                                   350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NO. 18-CV-525-RSL - 6                                        Tel: 312 589 6370 • Fax: 312 589 6378
               Case 2:18-cv-00525-RSL Document 211 Filed 03/25/21 Page 7 of 8




 1   objected to searching for responsive documents. And in the event that representation is not true,

 2   Plaintiffs have to ask: what is it, exactly, that DoubleDown has for so long been so intent on

 3   hiding?

 4   IV.    Conclusion

 5          The Court should grant this motion, compelling DoubleDown to complete production of

 6   documents responsive to RFP No. 14 within seven (7) days. That will allow Plaintiffs sufficient

 7   time to review those documents sufficiently in advance of their April 29 and May 4 depositions

 8   of Entrikin and Cooper, as well as the anticipated Rule 30(b)(6) deposition of DoubleDown in

 9   late April or early May.

10

11   Dated: March 25, 2021                        Respectfully submitted,

12
                                                  ADRIENNE BENSON and MARY SIMONSON
13
                                                  individually and on behalf of all others similarly
14                                                situated,

15
                                                  Respectfully submitted,
16
                                                  By: /s/ Todd Logan
17
                                                  Rafey S. Balabanian*
18
                                                  rbalabanian@edelson.com
19                                                Todd Logan*
                                                  tlogan@edelson.com
20                                                Brandt Silver-Korn*
                                                  bsilverkorn@edelson.com
21                                                EDELSON PC
22                                                123 Townsend Street, Suite 100
                                                  San Francisco, California 94107
23                                                Tel: 415.212.9300/Fax: 415.373.9435

24                                                By: /s/ Alexander G. Tievsky
25                                                Jay Edelson*
26                                                jedelson@edelson.com
                                                  Alexander G. Tievsky, WSBA #57125
27                                                atievsky@edelson.com

      MOTION TO COMPEL                                                             E DELSON PC
                                                                  350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NO. 18-CV-525-RSL - 7                                       Tel: 312 589 6370 • Fax: 312 589 6378
             Case 2:18-cv-00525-RSL Document 211 Filed 03/25/21 Page 8 of 8




                                        Amy B. Hausmann*
 1                                      abhausmann@edelson.com
 2                                      EDELSON PC
                                        350 N LaSalle Street, 14th Floor
 3                                      Chicago, IL 60654
                                        Tel: 312.589.6370 / Fax: 312.589.6378
 4
                                        By: /s/ Cecily C. Shiel
 5

 6                                      Cecily C. Shiel, WSBA #50061
                                        cshiel@tousley.com
 7                                      TOUSLEY BRAIN STEPHENS PLLC
                                        1700 Seventh Avenue, Suite 2200
 8                                      Seattle, Washington 98101-4416
                                        Tel: 206.682.5600
 9

10                                      *Admitted pro hac vice

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     MOTION TO COMPEL                                                   E DELSON PC
                                                       350 N LaSalle Street, 14th Floor, Chicago, IL 60654
     CASE NO. 18-CV-525-RSL - 8                             Tel: 312 589 6370 • Fax: 312 589 6378
